United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40417
                         Summary Calendar


UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

versus

JASON DWAYNE SIRKEL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                         (4:05-CR-14-ALL)
                          (4:05-CR-31-4)
                         (4:05-CR-93-ALL)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jason Dwayne Sirkel has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).        Sirkel has raised

several arguments in response to counsel’s Anders motion.

     Our independent review of the brief, Sirkel’s response, and

the record discloses no nonfrivolous issue.    Regarding Sirkel’s

claim that he received ineffective assistance of counsel at trial,

we see no reason to depart from our general practice of not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reviewing    ineffective-assistance-of-counsel   claims   on   direct

appeal.   See United States v. Valuck, 286 F.3d 221, 229 (5th Cir.

2002).

     Counsel’s motion for leave to withdraw is GRANTED; counsel is

excused from further responsibilities herein; and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.




                                     2